TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00279-CV



                                   Robert Reinauer, Appellant

                                                  v.

                                Pervasive Software Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
        NO. GN401176, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Robert Reinauer and appellee Pervasive Software Inc. have jointly filed

with this Court an agreed motion to dismiss, informing this Court that they have settled their dispute

and requesting dismissal of the appeal. Accordingly, we grant the parties’ agreed motion and dismiss

the appeal. See Tex. R. App. P. 42.1.




                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Agreed Motion

Filed: July 15, 2004